Dryden, Judge,
delivered the opinion of the court.
This was a suit on a negotiable promissory note, dated the 31st of March, 1862, payable by McPike to Henderson thirty days after its date, for four hundred and eighty dollars, in gold, with interest at ten per cent, per annum from date-McPike pleaded as a set-off, a note which he held by assignment from one Hedges, the payee, dated April 9,1862, made by Henderson, on which there was due, one day after its date, one hundred and eighty-six dollars and ninety-one cents, with six per cent, interest. The case was tried by the court without a jury. The court computed the interest on the note sued on, and to the sum of the principal and in terest added 40 per cent, thereon for the supposed differ ence between the value of gold coin and United States treas ury notes, and from the aggregate deducted the amount of principal and interest due on the note pleaded as a set-off, and rendered judgment for the plaintiff for the remainder, $573.15. And the defendant below has brought the case to this court by writ of error.
The theory upon which the Circuit Court proceeded m this case was, that it was not only the right of the defendant to discharge the judgment to be rendered against him by the payment of treasury notes, but that he would avail himself of that right; and that as treasury notes were depreciated in the market below the value of gold coin, the plaintiff was entitled to such sum in the depreciated currency as would procure the amount of gold, the defendant by his contract had promised to pay. The theory has a fair look, but is without any legal support. The error consists in attributing to money a marketable or commercial value, and a liability to the fluctuation in price to which other property by the accidents of trade is subject; and in supposing that instead of the value of money being a thing fixed and established by *260law, it was an open question to be determined by the courts in every case on the testimony of witnesses. Money is the universal medium or common standard by a comparison with which the value of all merchandise may be ascertained, or it is a sign which represents the respective values of all commodities (1 Bl. Com. 276) ; and, as such medium, has no marketable value, but possesses such standard value as the law-making power has assigned to it.
The Congress of the United States possesses the exclusive power under the constitution of coining money and of regulating the value thereof; and if it be conceded that the act of the 26th of February, 1862, declaring treasury notes money and making them a legal tender in payment of debts, is within the constitutional power conferred upon Congress, then treasury notes stand upon the same footing as gold coin ; each is a legal tender, and one no more than the other. Before the law, they are equals in value, and the courts can suffer no averment nor hear any proof to the contrary. The two media of payment being in legal contemplation of the same value, the law, to be consistent with itself, must hold that no injury results from the breach of a contract to pay in the one medium, if payment be offered in the other. Such breach is damnum absque injuria.
On the other hand, if treasury notes be not money and legal tenders, the judgment of the Circuit Court is equally erroneous ; because in that case, although the judgment was recovered upon the notion that it would be discharged in treasury notes at par, and was for a sum graduated by the supposed marketable value of treasury notes, the plaintiff has the right to refuse such notes, no matter in what quantity offered, and to demand payment of the whole sum recovered, no matter in what excess, in coin. In no light, therefore, in which the subject may be viewed, can the judgment of the court be maintained.
It is well settled law, that, in actions on promissory notes, the measure of recovery is the sum promised, within-*261terost, except in cases where by statute special damages are given in lieu of interest. The case at bar forms no exception to the general rule.
With the concurrence of the other judges, the judgment of the Circuit Court is reversed; and there being no dispute as to the facts in the case, this court now proceeds to render such judgment as the court below ought to have rendered, and orders that judgment be entered for the respondent for the amount of the principal and interest of the note sued on, after deducting therefrom the sum of the principal and interest of the note pleaded as a set-off, and for costs in the lower court, and that the plaintiff in error recover costs in this court.
The other judges concur.